Citation Nr: 1207500	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to August 1968. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a Travel Board hearing in October 2008.  However, he withdrew that request in February 2009.  Therefore, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).

On appeal in April 2010, the Board remanded the case for additional development.  That development completed, the matter has properly been returned for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not serve in or visit the Republic of Vietnam during his period of service, nor did he serve in Korea along the demilitarized zone (DMZ).

2.  Prostate cancer did not have onset during the Veteran's active service and is not related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did inform the Veteran as to how VA assigns disability ratings and effective dates.  However, this notice came within an October 2008 post-adjudication letter, and as such, cannot be said to full satisfy the requirements for providing such notice.  See Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  Regardless, as service connection is not established for any of the claimed disabilities, no disability rating or effective date will be assigned and therefore the Veteran cannot have been prejudiced by the lack of such notice. 

The remaining VCAA duty to notify was satisfied by way of an August 2005 pre-adjudication letter, which fully addressed all three notice elements. This letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Id. at 1278-1279. 

There is no evidence of prostate cancer during the Veteran's service or for many years thereafter.  Hence, the second factor listed in 38 U.S.C.A. § 5103A is not present in this case and therefore VA has no duty to afford the Veteran an examination with regard to this claim. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service, VA, and other pertinent treatment records.  Either obtained by VA or submitted directly by the Veteran are records and/or reports from Dr. A.C., Dr. B.K., and Dr. C.L.C.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).

Finally, the Board notes that the RO has substantially complied with the Board's April 2010 remand directives.  The RO has obtained the Veteran's personnel records.  The RO also attempted to determine whether planes that sprayed Agent Orange went TDY during the Veteran's service at Hahn Air Base in Germany.  Specifically, in April 2010, the RO contacted the National Personnel Records Center (NPRC) and requested any documents showing exposure to herbicides.  A negative reply was received that same month.  Additionally, in June 2011, the RO contacted the United States Army and Joint Services Records Research Center (JSRRC) and inquired as to whether the Veteran was exposed to Agent Orange while guarding planes at Hahn Air Base with the 50th Security Police Squadron between October 1965 and February 1966.  A negative reply was received in August 2011.  The JSRRC reviewed available history for the Veteran's unit from September 1965 to March 1966, but was unable to document or verify that the Veteran was exposed to Agent Orange while serving at Hahn Air Base or that his duties required him to be near aircraft that were exposed to Agent Orange.  

Personnel records establish that the Veteran was stationed at Hahn Air Base from October 1965 to August 1968.  The Board acknowledges that the RO's request did not include the time period of March 1966 to August 1968.  However, personnel records also establish that the Veteran held the same job title and was stationed with the same unit during his entire time at Hahn Air Base.  Accordingly, the Board determines that it would be a waste of VA resources to conduct any further development on this issue. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). AL amyloidosis.  Recently, hairy cell leukemia and other B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to this list of diseases.  See 74 Fed. Reg. 53202-01 (August 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376  (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999). 

For many of these diseases, if all other criteria are met and the disease becomes manifest to a degree of 10 percent of more at any time after service, service connection is presumed.  The exception is for chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy; these diseases must have become manifest to a degree of 10 percent or more within one year after the date on which the veteran was last exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6). 

Of note is that the absence of a disease on the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his disease to service.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994). 

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam," to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.  Haas v. Peake, 525 F.3d at 1168.

In addition, exposure to herbicides may be presumed if the Veteran served in Korea with certain units along the DMZ from April 1, 1968 to August 31, 1971.  38 C.F.R. § 3.307.

In this case, personnel records establish that the Veteran was never in Vietnam or in Korea along the demilitarized zone (DMZ) during the applicable time period.  Therefore, he is not entitled to the presumption of exposure to an herbicide agent during service. 

Rather, the Veteran claims that while serving in the Air Force as a Security Policeman for the 50th Security Police Squadron at Hahn Air Base in Hahn, Germany, during his Vietnam Era service, he had direct contact with Agent Orange due to having to guard TDY planes that carried and sprayed Agent Orange.  

In explaining why he believes service connection is warranted for his prostate cancer, the Veteran has offered his opinion on medical questions such as the etiology and possible causes of that disability.  In this case, the Veteran seeks to offer non-expert nexus evidence with regard to questions which are too complex to be addressed by a non-expert.  Hence, his statements of causation and etiology are not competent evidence. 

The Board is not saying that a non-expert may never provide a probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case. 

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  

The Veteran has indicated that the sole basis of his claim for service connection for prostate cancer is exposure to Agent Orange during his service in Germany.  Whether exposure to Agent Orange causes prostate cancer is a question outside of the competence of a layperson.  Indeed, it is well known that extensive studies by scientists and medical professionals have been conducted for many years to determine whether given diseases are caused by exposure to Agent Orange.  As the Veteran has not shown that he has the expertise to provide evidence as to whether Agent Orange caused any renal disease from which he may suffer, his opinion in this regard is not competent evidence. 

STRs are silent as to any complaint or diagnosis of prostate cancer or associated symptomatology.  The Veteran does not contend that prostate cancer manifested in service.  The earliest evidence of prostate cancer is private treatment records from 2005, nearly 40 years after military service.  The Veteran does not contend that he was experiencing any symptoms of prostate cancer continuously since service, or indeed until years after service.

The lapse of time between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, given that the Veteran himself does not allege that prostate cancer was manifest in service or until decades later, the Board finds that the lapse of time between service and the first documentation of the disorder in 2005 is persuasive evidence that the disorder originated decades after service.  Moreover, there is no competent or credible evidence of record linking the Veteran's prostate cancer to any event in service.

Furthermore, there is no indication that the Veteran was exposed to Agent Orange while at Hahn Air Base in Germany.  As discussed above, personnel records indicate that he was stationed at Hahn Air Base from October 1965 to August 1968.  In April 2010, the NPRC informed the RO that there was no record of exposure to herbicides.  In August 2011, the JSRRC informed the RO that it could not document any exposure to Agent Orange, to include alleged exposure to aircraft that had been used to spray Agent Orange.

The Board has considered evidence that the Veteran has submitted in this regard.  For example, he has submitted treatment records from Dr. A.C., Dr. B.K., and Dr. C.L.C. dated 2005 through 2008.  The claims file also contains VA treatment records from 2005 and 2006.  Those records document only the Veteran's diagnosis, treatment, and residual symptoms.  There is no opinion relating prostate cancer to the Veteran's military service.  

In this case, there is simply no evidence of a connection between the Veteran's service and this disease.  Service and post-service medical records are found to provide evidence against this claim, indicating a problem with no connection to service many years ago making it less likely as not that the disability at issue has any connection with service.  The presumptive provisions for service connection due to exposure to an herbicide agent are not for application because the Veteran was never in Vietnam or the DMZ in Korea.  His prostate cancer did not manifest within one year of separation from active service so there can be no presumption of in-service onset based on chronic disease.  Hence, the appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Service connection for prostate cancer is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
l

